Title: To George Washington from Samuel Fraunces, 26 June 1785
From: Fraunces, Samuel
To: Washington, George

 

Sir
New York June 26 1785

I rec’d yours pr Governor Clinton—and can but say I receive the greatest Honor in your kind Acceptance of the Grottesque Work.
I know not in what manner to apologize to your Excellency for my boldness in enclosing Mr Whites Letter in this, but my reliance on your goodness so often experienced—My Circumstance has obliged me to quit the City and dispose of my House—I have put some dependance in the State’s Assistance but find it Vain—I cannot either Collect in my debts so as to Clear me from the World—under this Situation I have made bold to beg your Excellencys favor in recommending the enclosed—Mr White perhaps you may be acquainted with and it will be of the greatest weight, as their is upwards of five hundred and Fifty pounds due me from the Estate of Gen. Lee—Mr White has the Acct from Col. Hamilton—The enclosed is open with a request to direct favors to me under cover to the Governor who will kindly forward any—I must again beg pardon for my Assurance but your Excellency may believe me I am forced thro Necessity and therefore reassume the hope of being once more relieved thro’ your Excellency’s goodness. I have the Honor to remain with the utmost respect to your lady and self Your Excellencys Most Obedient and very humble Servant—

Samuel Fraunces


Mrs Fraunces and family desire their respect to you and your Lady.

